DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 8, 10-18 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/19/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1-3, 5-6, 8, 11-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Doss et al. (US# 2013/0225081 hereinafter referred to as Doss) in view of Harada (US# 2010/0031056).

	RE Claim 1, Doss discloses a method for migrating data (See Doss FIG 1A-1B), comprising:
	establishing a communication connection to a terminal (See Doss FIG 1A-1B; Summary; [0032] – establishing communication with device (i.e. 120));
	classifying data to be migrated into system data (See Doss [0073] – i.e. meta data; can also be interpreted to be the token data 150 [0032] if privacy data is construed as meta data) and privacy data (See Doss FIG 1A-1B; Summary; [0032] – i.e. token data 150; can also be interpreted to be meta data [0073] if system data is construed as token data 150);
	determining first data in the data to be migrated, wherein the first data is the privacy data (See Doss FIG 1A-1B; Summary; [0032] – token data to be used to obtain source data; can also be interpreted to be meta data [0073]); 
	transmitting the first data carrying first decryption information to the terminal (See Doss FIG 1A-1B; Summary; [0032] – i.e. transmitting token data 150 to device (i.e. 120)), wherein the first decryption information is configured to be matched with second decryption information acquired by the terminal (See Doss FIG 1A-1B; [0061], [0068]-[0069] – device 120  has interface module 658 to provide user interface for communication of various information from the user; at operation 770, device 120 may provide for communication, based on a communication protocol…to the source device to download source file 135 using decoded token 150…In one advantageous example, some or all of the operations shown in FIG 7B are performed automatically without user intervention (implying part of the operations to request source file 135 is performed by the user and matched with token 150); [0073] – also can be interpreted to match meta data with application data in order to utilize token for obtaining source data);
	determining second data in the data to be migrated, wherein the second data is the system data (See Doss [0073] – i.e. meta data; can also be interpreted to be the token data 150 [0032] if privacy data is construed as meta data); and
	transmitting the second data to the terminal (See Doss [0073] – transmitting meta data to terminal).
	Doss does not specifically disclose wherein the first decryption information is configured to be matched with second decryption information acquired by the terminal to decrypt the privacy data.
	However, Harada teaches of wherein the first decryption information is configured to be matched with second decryption information acquired by the terminal to decrypt the privacy data (See Harada FIGs 14-15; [0144], [0149] – receiving migration ID information and matching with user input as part of the decryption process when migrating data from a first device to a second device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data migration system, as disclosed See Harada Background; Summary).

	RE Claim 2, Doss, modified by Harada, discloses a method, as set forth in claim 1 above, wherein transmitting the first data carrying the first decryption information to the terminal comprises: 
	acquiring the first decryption information pre-stored (See Doss [0061] – stored token information); and 
	transmitting the first data carrying the first decryption information pre-stored to the terminal (See Doss FIGs 1A, 1B; [0032]; [0061] – sending token data to device 120).

	RE Claim 3¸ Doss, modified by Harada, discloses a method, as set forth in claim 1 above, wherein transmitting the first data carrying the first decryption information to the terminal comprises: 
	displaying a decryption information setting interface on a display interface (See Doss [0041], [0050] – display interface for identification and validation); 
	acquiring the first decryption information inputted via the display interface (See Doss [0041], [0050] – obtaining identification and validation information to provide authentication token); and 
See Doss FIGs 1A, 1B; [0032]; [0061] – sending token data to device 120).

	RE Claim 5¸ Doss, modified by Harada, discloses a method, as set forth in claim 1 above, wherein establishing the communication connection to the terminal comprises: 
	establishing the communication connection to the terminal based on a short-range {YB:00778210.DOCX }-21-wireless communication technology (See Doss Summary; FIGs 1A-1B – communicating with device 120 using near proximity communication).

	RE Claim 6¸ Doss, modified by Harada, discloses a method, as set forth in claim 5 above, wherein the short-range wireless communication technology comprises at least one of: 
	a near field communication (NFC) technology, a ZigBee technology, or a Bluetooth communication technology (See Doss [0029] – i.e. NFC).

	RE Claim 8, Doss discloses a method for migrating data, comprising: 
	establishing a communication connection to a terminal (See Doss FIG 1A-1B; Summary; [0032] – establishing communication with device (i.e. 110)); 
	receiving first data carrying first decryption information (See Doss FIG 1A-1B; Summary; [0032], [0073] – i.e. receiving meta data along with token), wherein the first data is the privacy data (See Doss FIG 1A-1B; Summary; [0032] – can be interpreted to be meta data [0073]); 
See Doss FIG 1A-1B; [0061], [0068]-[0069], [0073] – obtaining information (i.e. application information) to verify the metadata with to use token); 
	analyzing the first data when detecting that the second decryption information matches the first decryption information (See Doss FIG 1A-1B; [0061], [0068]-[0069], [0073] –if portions of metadata match with application data, utilizing token to obtain source data);
	receiving second data, wherein the second data is system data (See Doss [0073] – i.e. can also be interpreted to be the token data 150 [0032] if privacy data is construed as meta data); and
	analyzing the second data (See Doss FIG 1A-1B; Summary; [0032] – analyzing token data for further processing).
	Doss does not specifically disclose analyzing the first data when detecting that the second decryption information matches the first decryption information to decrypt the privacy data.
	However, Harada teaches of analyzing the first data when detecting that the second decryption information matches the first decryption information to decrypt the privacy data (See Harada FIGs 14-15; [0144], [0149] – receiving migration ID information and matching with user input as part of the decryption process when migrating data from a first device to a second device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data migration system, as disclosed in Doss, comprising analyzing the first data when detecting that the second decryption See Harada Background; Summary).

	RE Claim 11¸ Doss, modified by Harada, discloses a method, as set forth in claim 8 above, wherein establishing the communication connection to the{YB:00778210.DOCX } -22-terminal comprises: 
	establishing the communication connection to the terminal based on a short-range wireless communication technology (See Doss Summary; FIGs 1A-1B – communicating with device 120 using near proximity communication).

	RE Claim 12¸ Doss, modified by Harada, discloses a method, as set forth in claim 11 above, wherein the short-range wireless communication technology comprises at least one of: 
	a near field communication (NFC) technology, a ZigBee technology, or a Bluetooth communication technology (See Doss [0029] – i.e. NFC).

	RE Claim 13, Doss discloses a terminal, comprising: 
	at least one processor (See Doss FIG 5); and 
	a computer readable storage medium (See Doss FIG 5), coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to carry out actions, comprising: 
See Doss FIG 1A-1B; Summary; [0032] – establishing communication with device (i.e. 120)); 
	determining first data in data to be migrated, wherein the first data is the privacy data (See Doss FIG 1A-1B; Summary; [0032] – token data to be used to obtain source data; can also be interpreted to be meta data [0073]); 
	transmitting the first data carrying first decryption information to the terminal (See Doss FIG 1A-1B; Summary; [0032] – transmitting token data 150 to device (i.e. 120)), the first decryption information being configured to be matched with second decryption information acquired by the terminal See Doss FIG 1A-1B; [0061], [0068]-[0069] – device 120  has interface module 658 to provide user interface for communication of various information from the user; at operation 770, device 120 may provide for communication, based on a communication protocol…to the source device to download source file 135 using decoded token 150…In one advantageous example, some or all of the operations shown in FIG 7B are performed automatically without user intervention (implying part of the operations to request source file 135 is performed by the user and matched with token 150); [0073] – also can be interpreted to match meta data with application data in order to utilize token for obtaining source data);
	determining second data in the data to be migrated, wherein the second data is the system data (See Doss [0073] – i.e. meta data; can also be interpreted to be the token data 150 [0032] if privacy data is construed as meta data); and
	transmitting the second data to the terminal (See Doss [0073] – transmitting meta data to terminal).
to decrypt the privacy data.
	However, Harada teaches of wherein the first decryption information is configured to be matched with second decryption information acquired by the terminal to decrypt the privacy data (See Harada FIGs 14-15; [0144], [0149] – receiving migration ID information and matching with user input as part of the decryption process when migrating data from a first device to a second device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data migration system, as disclosed in Doss, wherein the first decryption information is configured to be matched with second decryption information acquired by the terminal to decrypt the privacy data, as taught in Harada. One is motivated as such in order to maintain system security while reducing processing time (See Harada Background; Summary).

	RE Claim 14, Doss, modified by Harada, discloses a terminal, as set forth in claim 13 above, wherein the at least one processor configured to carry out transmitting the first data carrying the first decryption information to the terminal is configured to carry out actions, comprising:
	acquiring the first decryption information pre-stored (See Doss [0061] – stored token information); and 
See Doss FIGs 1A, 1B; [0032]; [0061] – sending token data to device 120).

	RE Claim 15, Doss, modified by Harada, discloses a terminal, as set forth in claim 13 above, wherein the at least one processor configured to carry out transmitting the first data carrying the first decryption information to the terminal is configured to carry out actions, comprising: 
	displaying a decryption information setting interface on a display interface (See Doss [0041], [0050] – display interface for identification and validation); 
	acquiring the first decryption information inputted via the display interface (See Doss [0041], [0050] – obtaining identification and validation information to provide authentication token); and 
	transmitting the first data carrying the first decryption information to the terminal (See Doss FIGs 1A, 1B; [0032]; [0061] – sending token data to device 120).

	RE Claim 17¸ Doss, modified by Harada, discloses a terminal, as set forth in claim 13 above, wherein the at least one processor configured to carry out establishing the communication connection to the terminal is configured to carry out actions, comprising:
	establishing the communication connection to the terminal based on a short-range {YB:00778210.DOCX }-21-wireless communication technology (See Doss Summary; FIGs 1A-1B – communicating with device 120 using near proximity communication).

	RE Claim 18¸ Doss, modified by Harada, discloses a terminal, as set forth in claim 17 above, wherein the short-range wireless communication technology comprises at least one of: 
	a near field communication (NFC) technology, a ZigBee technology, or a Bluetooth communication technology (See Doss [0029] – i.e. NFC).


Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Doss et al. (US# 2013/0225081 hereinafter referred to as Doss) in view of Harada (US# 2010/0031056) and NPL Gizmodo (“Share Your Home Wi-Fi Easily Using an NFC Tag or QR Code” hereinafter referred to as Gizmodo).

	RE Claim 4¸ Doss, modified by Harada, discloses a method, as set forth in claim 1 above, wherein establishing the communication connection to the terminal comprises: 
	establishing a communication connection to the terminal based on a hotspot (See Doss [0068] – connecting via Wi-Fi).
	Doss, modified by Harada, does not specifically disclose 
	displaying a two-dimensional code containing a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity on a display interface, scanned by the terminal to acquire the hotspot identity and the password information; and 
	establishing the communication connection to the terminal based on the hotspot identity and the password information.

	displaying a two-dimensional code containing a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity on a display interface (See Gizmodo pages 1-2 – displaying 2-D QR code which comprises hotspot identify and password information), scanned by the terminal to acquire the hotspot identity and the password information (See Gizmodo pages 1-2 – terminal to scan 2-D QR code for hotspot identify and password information); and 
	establishing the communication connection to the terminal based on the hotspot identity and the password information (See Gizmodo pages 1-2 – connecting to terminal based on hotspot identify and password information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data migration system, as disclosed in Doss, modified by Harada, comprising displaying a two-dimensional code containing a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity on a display interface, scanned by the terminal to acquire the hotspot identity and the password information; and establishing the communication connection to the terminal based on the hotspot identity and the password information, as taught in Gizmodo. One is motivated as such in order to more easily share with and connect terminal devices (See Gizmodo page 1).

	RE Claim 10¸ Doss, modified by Harada, discloses a method, as set forth in claim 8 above, wherein establishing the communication connection to the terminal comprises: 
See Doss [0068] – connecting via Wi-Fi).
	Doss, modified by Harada, does not specifically disclose 
	acquiring a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity, by scanning a two-dimensional code containing the hotspot identity of the wireless hotspot and the password information corresponding to the hotspot identity displayed on a display interface of the terminal; and 
	establishing the communication connection to the terminal based on the hotspot identity and the password information.
	However, Gizmodo teaches of
	acquiring a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity (See Gizmodo pages 1-2 – displaying 2-D QR code which comprises hotspot identify and password information), by scanning a two-dimensional code containing the hotspot identity of the wireless hotspot and the password information corresponding to the hotspot identity displayed on a display interface of the terminal (See Gizmodo pages 1-2 – terminal to scan 2-D QR code for hotspot identify and password information); and 
	establishing the communication connection to the terminal based on the hotspot identity and the password information (See Gizmodo pages 1-2 – connecting to terminal based on hotspot identify and password information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data migration system, as disclosed in Doss, modified by Harada, comprising acquiring a hotspot identity of a wireless See Gizmodo page 1).

	RE Claim 16¸ Doss, modified by Harada, discloses a terminal, as set forth in claim 13 above, wherein the at least one processor configured to carry out establishing the communication connection to the terminal is configured to carry out actions, comprising:
	establishing a communication connection to the terminal based on a hotspot (See Doss [0068] – connecting via Wi-Fi).
	Doss, modified by Harada, does not specifically disclose 
	displaying a two-dimensional code containing a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity on a display interface, scanned by the terminal to acquire the hotspot identity and the password information; and 
	establishing the communication connection to the terminal based on the hotspot identity and the password information.
	However, Gizmodo teaches of
See Gizmodo pages 1-2 – displaying 2-D QR code which comprises hotspot identify and password information), scanned by the terminal to acquire the hotspot identity and the password information (See Gizmodo pages 1-2 – terminal to scan 2-D QR code for hotspot identify and password information); and 
	establishing the communication connection to the terminal based on the hotspot identity and the password information (See Gizmodo pages 1-2 – connecting to terminal based on hotspot identify and password information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the data migration system, as disclosed in Doss, modified by Harada, comprising displaying a two-dimensional code containing a hotspot identity of a wireless hotspot and password information corresponding to the hotspot identity on a display interface, scanned by the terminal to acquire the hotspot identity and the password information; and establishing the communication connection to the terminal based on the hotspot identity and the password information, as taught in Gizmodo. One is motivated as such in order to more easily share with and connect terminal devices (See Gizmodo page 1).


Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Harada reference).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477